ELLISON, J.
This action was instituted to recover damages for killing plaintiff’s cow by running' against her with one of defendant’s engines. The judgment in the trial court was for the plaintiff.
The complaint against the judgment is technical in the extreme. It is contended that there was no evidence that the defendant was the owner of the road upon which the cow was killed. The objection is not well taken. There was no affirmative and direct testimony which in words stated ownership. But there was evidence from which the ownership could be reasonably inferred by the jury. The case as made would make any other inference farfetched and not to be indulged. There was nothing attempted in the Avay of a shoAving that defendant did not own the road. [Oyler v. Railway, 113 Mo. App. 379.]
It was a matter of dispute between the parties Avhether the cow was killed at a public crossing and the evidence of plaintiff Avas ample to sustain the verdict.
We find no valid objection to the action of the court on instructions tAvo and three, refused. The judgment Avas manifestly for the right party under the evidence as disclosed in the record and it is accordingly affirmed.
All concur.